DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,190 (referenced patent) in view of Aguayo et al. (US 20130182712).


17/121415 (Instant Application)
10,887,190 (Referenced patent)
Emphasis added
A computer-implemented method of simultaneously viewing and editing multiple network device configurations, the method comprising: 
providing an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices; 

receiving a plurality of configuration file representations including network configuration parameter settings, from the network data repository, the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices, each network configuration parameter setting having an associated parameter setting value; 


presenting a graphical representation of data correlated across the plurality of configuration file representations in a comprehensive editor view for an editing session having a scope to edit 




receiving a change, via the graphical user interface, of at least one configuration parameter setting value represented in at least two of the plurality of configuration file representations; and 
providing an update for the at least one configuration parameter setting value in the network configuration data repository to adjust a parameter setting value for each of the first plurality of network devices in response to the change, the update causing at least two of the first plurality of network devices to obtain the adjusted parameter setting value as part of a deployment.
A computer-implemented method of simultaneously viewing and editing multiple network device configurations, the method comprising:













obtaining, by an editing system on a device, a plurality of configuration files from a network data repository, wherein the plurality of configuration files include respective configuration information of a plurality of network devices in a network, wherein configuration information of a respective network device comprises one or more parameter values associated with the network device;
presenting, in a user interface of the editing system, a graphical representation of correlated data from the plurality of configuration files, wherein the user interface facilitates an editing session with a scope to edit the correlated data in the plurality of configuration files simultaneously based on the graphical representation;
receiving a change, at the user interface via the graphical representation, of at least one parameter value represented in at least two of the plurality of configuration files; and
providing an update comprising the changed parameter value to the network data repository, wherein the update causes at least two of the plurality of network devices to obtain the changed parameter value.
providing an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices” and “the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices”. However, these features are taught by Aguayo. More specifically, Aguayo teaches: providing an indication of a first plurality of network devices to a network configuration data repository (see [0045]: once a configuration change is made by a network administrator (for instance adding a device to the VPN (i.e. one or more first plurality of network devices)) … CM module 111 regenerates configurations (i.e. subnets, etc.) for each device in the VPN … this results in immediate changes, as part of MS configuration information 108 (i.e. network configuration data repository), being pushed out to all the routers participating in the VPN) storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain (see [0024]: management server 101 includes a configuration and management (CM) module 111 to configure routers 102-103 and to generate MS configuration information 108 for each of routers 102-103; [0034]: The configuration information is then stored in the corresponding organization account 203 as part of MS configuration information 108), the first plurality of network devices representing a subset of the second plurality of network devices (see [0049, 76]: each router’s peers).  Additionally. Aguayo also discloses the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices (see [0043]: VPN peer subnet route table 404 is constructed for each of the routers in the VPN ... In one embodiment, VPN peer subnet route table 404 includes local IP address/port section 405 for the associated router ... In addition, VPN peer subnet route table 404 includes a list of subnets 406 and VPN IDs 407 associated with the subnets).


2. The method of claim 1, wherein the change represents a change to the at least one parameter value for a respective configuration file within the scope of the editing session.
3, 20. The method of claim 1 wherein at least some of the plurality of configuration file representations are obtained from a logical representation of a configuration file retrieved in response to a query of a database.
3, 20. The method of claim 1 further comprising:
obtaining a logical representation of a configuration file retrieved in response to a database query to the network data repository; and
retrieving at least a subset of the plurality of configuration files from the logical representation.
4. The method of claim 1, wherein each of the plurality of configuration file representations has a correspondence to a 


5. The method of claim 1, further comprising presenting, in the graphical representation in the user interface, at least one configuration setting using a macro variable representing at least two underlying parameter values.
6. The method of claim 5, wherein the macro variable may be expanded in response to a user action within the graphical user interface to display at least two underlying values of the replaced configuration parameter setting and an indication of the prevalence of the at least two underlying values across the plurality of network devices within the scope of the edit session.
6. The method of claim 5, further comprising expanding the macro variable in response to a user action on the graphical representation in the user interface to display the at least two underlying parameter values and an indication of a prevalence of the at least two underlying parameter values within the scope of the editing session.
7. The method of claim 6, wherein the user action comprises hovering over or selecting the macro variable using a pointer style interface.
7. The method of claim 6, wherein the user action comprises hovering over or selecting the macro variable using the graphical representation in the user interface.


Claim 7 of the referenced patent teaches all of the limitations of claim 7 of the instant application, except “using a pointer style interface”. However, it would be apparent to one of ordinary skill in the art that the “pointer style interface” relates to mouse hovering capabilities, which is an obvious features in the user graphical interface. Therefore, it would have been 


8. The method of claim 1, wherein the plurality of configuration file representations include a draft configuration file representing guidelines for parameter settings rather than settings associated with a particular network device
8. The method of claim 1, wherein one of the plurality of configuration files is a draft configuration file representing guidelines for parameter settings rather than parameter values associated with a particular network device.
9. The method of claim 1, wherein providing an update for the at least one configuration parameter setting includes providing a candidate version of the at least two configuration files for storage in a data repository prior to deploying the update for the at least one configuration parameter setting to each of two network devices uniquely associated with the at least two of the plurality of configuration file representations.
9. The method of claim 1, wherein providing the update comprising the at least one changed parameter value further comprises:
providing a candidate version of the at least two configuration files for storage in the network data repository prior to deploying the update to the at least two of the plurality of network devices.
10. The method of claim 1, further comprising: 
sending an instruction to initiate deployment of a set of updates to the plurality of network 

sending an instruction to initiate deployment of a unified update, which indicates a set of 

11. The method of claim 1, wherein the network data repository is reachable via the Internet.
12. The method of claim 1, wherein the network configuration domain comprises a plurality of logically separated subnets within a customer network.
12. The method of claim 1, wherein the network comprises a plurality of logically separated subnets.
13. The method of claim 12, wherein at least one of the plurality of logically separated subnets includes at least one secure subnet protected from standard network communication traffic of the customer network.
13. The method of claim 12, wherein at least one of the plurality of logically separated subnets includes a secure subnet protected from standard network communication traffic of the network.
14. The method of claim 1, further comprising: 
receiving an indication to alter a scope of the edit session to remove at least one configuration file representation from the simultaneous 
updating the presentation on the graphical user interface to reflect removal of the at least one configuration file representation; and

receiving an update to a parameter setting and storing the update without affecting any configuration settings of the device uniquely associated with the removed at least one configuration file representation.

receiving an indication to alter a scope of the editing session to remove at least one configuration file from a simultaneous view of the graphical representation;

updating, in the user interface, the graphical representation to reflect the removal of the at least one configuration file; and

receiving an update to a parameter value of the at least one configuration file and storing the update without affecting any configuration settings of a device associated with the at least one configuration file.

15. The method of claim 14, wherein updating the graphical representation comprises updating the graphical representation to replace at least one macro variable with an underlying value.

16. The method of claim 1, wherein at least one visual cue indicating underlying differences in parameter values is selected 



17. The method of claim 1, wherein the plurality of network devices include one or more of: a router; a switch; a domain name server; a web server; a virtual machine; a database server; a network address translation server; a firewall; an application server; a remote access server; a bridge; a client device; and a network gateway.
18. A non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, perform a method to provide a view and edit function to simultaneously view and edit multiple network device configurations, the method comprising: 
providing an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices; 
receiving a plurality of configuration file representations including network configuration parameter settings, from the network data repository, the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices, each network configuration parameter setting having an associated parameter setting value; 
presenting a graphical representation of data correlated across the plurality 



receiving a change, via the graphical user interface, of at least one configuration parameter setting value represented in at least two of the plurality of configuration file representations; and 
providing an update for the at least one configuration parameter setting value in the network configuration data repository to adjust a parameter setting value for each of the first plurality of network devices in response to the change, the update causing at least two of the first plurality of network devices to obtain the adjusted parameter setting value as part of a deployment.













obtaining, by an editing system on a device, a plurality of configuration files from a network data repository, wherein the plurality of configuration files include respective configuration information of a plurality of network devices in a network, wherein configuration information of a respective network device comprises one or more parameter values associated with the network device;
presenting, in a user interface of the editing system, a graphical representation of correlated data from wherein the user interface facilitates an editing session with a scope to edit the correlated data in the plurality of configuration files simultaneously based on the graphical representation;
receiving a change, at the user interface via the graphical representation, of at least one parameter value represented in at least two of the plurality of configuration files; and
providing an update representation the changed parameter value to the network data repository for updating the at least two of the plurality of configuration files, wherein the update causes at least two of the plurality of network devices to obtain the changed parameter value.

providing an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices” and “the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices”. However, these features are taught by Aguayo. More specifically, Aguayo teaches: providing an indication of a first plurality of network devices to a network configuration data repository (see [0045]: once a configuration change is made by a network administrator (for instance adding a device to the VPN (i.e. one or more first plurality of network devices)) … CM module 111 regenerates configurations (i.e. subnets, etc.) for each device in the VPN … this results in immediate changes, as part of MS configuration information 108 (i.e. network configuration data repository), being pushed out to all the routers participating in the VPN) storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain (see [0024]: management server 101 includes a configuration and management (CM) module 111 to configure routers 102-103 and to generate MS configuration information 108 for each of routers 102-103; [0034]: The configuration information is then stored in the corresponding organization account 203 as part of MS configuration information 108), the first plurality of network devices representing a subset of the second plurality of network devices (see [0049, 76]: each router’s peers).  Additionally. Aguayo also discloses the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices (see [0043]: VPN peer subnet route table 404 is constructed for each of the routers in the VPN ... In one embodiment, VPN peer subnet route table 404 includes local IP address/port section 405 .
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Aguayo as explained above to remedy the deficiencies of the referenced patent ‘190 to arrive to the claimed invention. The motivation would have been to facilitate a system for automatically configuring and managing routing information in a network without the need for significant manual configuration of each endpoint network device, thereby preventing network configuration errors.

a network communications interface; 
a memory; and 
one or more processing units, communicatively coupled to the memory and the network communications interface, wherein the memory stores instructions, that when executed by the one or more processing units, cause the one or more processing units to provide a view and edit function to simultaneously view and edit multiple network device configurations, the view and edit function configured to: 
provide an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices; 
receive a plurality of configuration file representations including network configuration parameter settings, from the network data repository, the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices, each network configuration parameter setting having an associated parameter setting value; 
present a graphical representation of data correlated across the plurality of configuration file representations in a comprehensive editor view for an editing session having a scope to edit 




receive a change, via the graphical user interface, of at least one configuration parameter setting value represented in at least two of the plurality of configuration file representations; and 

provide an update for the at least one configuration parameter setting value in the network configuration data repository to adjust a parameter setting value for each of the first plurality of network devices in response to the change, the update causing at least two of the first plurality of network devices to obtain the adjusted parameter setting value as part of a deployment.

a network communications interface;
a memory; and
one or more processing units, communicatively coupled to the memory and the network communications interface, wherein the memory stores instructions, that when executed by the one or more processing units, cause the one or more processing units to provide an editing system to simultaneously view and edit multiple network device configurations, the editing system is to:












obtain a plurality of configuration files from a network data repository, wherein the plurality of configuration files include respective configuration information of a plurality of network devices in a network, wherein configuration information of a respective network device comprises one or more parameter values associated with the network device;

present, in a user interface of the editing system, a graphical representation of correlated data from the plurality of configuration files, wherein the user interface facilitates an editing session with a scope to edit the correlated data in the plurality of configuration files simultaneously based on the graphical representation;

receive a change, at the user interface via the graphical representation, of at least one parameter value represented in at least two of the plurality of configuration files; and

provide an update comprising the changed parameter value to the network data repository for updating the at least two of the plurality of configuration files, wherein the update causes at least two of the plurality of network devices to obtain the changed parameter value.


providing an indication of a first plurality of network devices to a network configuration data repository storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain, the first plurality of network devices representing a subset of the second plurality of network devices” and “the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices”. However, these features are taught by Aguayo. More specifically, Aguayo teaches: providing an indication of a first plurality of network devices to a network configuration data repository (see [0045]: once a configuration change is made by a network administrator (for instance adding a device to the VPN (i.e. one or more first plurality of network devices)) … CM module 111 regenerates configurations (i.e. subnets, etc.) for each device in the VPN … this results in immediate changes, as part of MS configuration information 108 (i.e. network configuration data repository), being pushed out to all the routers participating in the VPN) storing information pertaining to parameter settings for a second plurality of network devices within a network configuration domain (see [0024]: management server 101 includes a configuration and management (CM) module 111 to configure routers 102-103 and to generate MS configuration information 108 for each of routers 102-103; [0034]: The configuration information is then stored in the corresponding organization account 203 as part of MS configuration information 108), the first plurality of network devices representing a subset of the second plurality of network devices (see [0049, 76]: each router’s peers).  Additionally. Aguayo also discloses the plurality of configuration file representations having a one-to-one correspondence with the first plurality of network devices (see [0043]: VPN peer subnet route table 404 is constructed for each of the routers in the VPN ... In one embodiment, VPN peer subnet route table 404 includes local IP address/port section 405 for the associated router ... In addition, VPN peer subnet route table 404 includes a list of subnets 406 and VPN IDs 407 associated with the subnets).
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 19 recites the limitation "via the graphical user interface" in lines 18, 20 and 23 respectively of the claims.  However, there is no previous mention of a graphical user interface anywhere in the claims. There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
No rejections have been made under 35 U.S.C. 102 or 103 and claims 1-20 will be in condition for allowance if a Terminal Disclaimer is filed and the 112 issues resolved. The following is an Examiner’s statement of reasons for allowance:
The pending claims recite a multi-editor system including a user interface wherein the user interface facilitates an editing session with a scope to edit correlated data in a plurality of configuration files simultaneously based on the graphical representation of correlated data, and receiving a change at the user interface via the graphical representation, the change being applied to at least one parameter value represented in at least two of the plurality of configuration files. The present invention therefore claims a specific and novel way for viewing and editing multiple network configuration definitions relative to a plurality of network devices simultaneously to achieve correctness and appropriate consistency for each of those devices to work in a coordinated and efficient manner to support network communication infrastructures.  The prior art neither teaches nor suggests all the features of claims 1, 18 and 19, and the closest prior arts have been identified as follow:
Tulasi (US 8,248,958) discloses methods for testing proper configuration of individual network devices in a network by interacting with a device management system to specify and install configuration data within the network devices to configure within the network devices according to a desired operational scheme. Tulasi further suggests a system wherein an administrator may access, from the device management system 10, and view configuration data of elements 5, wherein the configuration data includes policies for a number of policy areas of the network devices, and updates the configuration data in device policies upon receipt of device configuration commands to ensure that the configuration data is consistent with the configuration of the corresponding one or more of elements 5. That is, Tulasi discloses an interface to accept commands from an administrator that changes at least one parameter value in the configuration file of a particular device, and check for consistency of the configuration before deploying the update to the target device. However, Tulasi is silent with respect to displaying the graphical 

Gao (US 20140280833) discloses a network management system for viewing and effectively managing network changes. Gao for example in Fig. 3 illustrates an editor interface for defining a change to be applied to one or more networked devices and executing the change. Gao further suggests that generating a change to at least one or more configuration files may cause an update associated with the change to be applied simultaneously to multiple network devices (see [0063]: “All at once”) since multiple network devices can be connected and therefore, the planned network change may not only affect the target devices but also affect other related devices (see [0032]). While Gao suggests a method for applying network changes to a plurality of network devices concurrently, the invention of Gao is silent with specifically disclosing a parameter value represented in at least two of the plurality of configuration files such that a request for change in the parameter value cause at least two of the plurality of network devices to obtain the changed parameter value.

Hampapuram (US 20040221262);
Aguayo (US 20130182712). 

Although the prior arts above individually relate to the field of technology of the present invention, the prior arts whether taken alone or in combination do not disclose the invention as claimed by the Applicant. The present invention claims a specific way for simultaneously viewing and editing configuration files using a user interface displaying a graphical representation of correlated data from the configuration files, such that the editing of a parameter value in the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571)-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454